Opinion issued April 24, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00019-CV



WOODROW WILSON MILLER, Appellant

V.

HILDA FLORES, Appellee



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2002-55299



MEMORANDUM OPINION	Appellant, Woodrow Wilson Miller,  has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case).
	We dismiss the appeal for nonpayment of all required fees. All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.